                  Case 1:17-cv-04799-JGK Document 82-3 Filed 11/13/18 Page 1 of 1
                             SUPREME COURT OF THE STATE OF NEW YORK                     NO FEE
                                       NEW YORK COUNTY
                                      lOO CENTRE STREET
                                      NEW YORK, NY L0013


                           CERTIFfCATE OF DISPOSTTION INDICTMENT
DATE   .   r0 /rL/201,7                                       CERTIFICATE OF DISPOSITION NUMBER: 53710
PEOPLE OF THE STATE OF NEW YORK                               CASE NUMBER:            01341-N-2015
              VS.                                             LOWER COURT NUMBER(S)   2 01_4NY0   88542
                                                              DATE OF ARREST:         tr/21/20:-4
                                                              ARREST #:
                                                              DATE OF BIRTH:
SALEM, ATTABDELLAH                                            DATE FILED:
              DEFENDANT

I HEREBY CERTIFY THAT IT APPEARS FROM AN EXAMINATION OF THE RECORDS
ON FILE rN THIS OFFICE THAT ON 06/15/20:-6 THE ABOVE NAMED DEFENDANT WAS
CONVICTED OF THE CRIME(S) BELOW BEFORE .]USTICE CONVISER,DANIEL THEN A
.JUSTICE OF THIS COURT.
ASSAULT     2nd   DEGREE   PL 120.05 03       DF
PETIT LARCENY PL 155.25 OO AM

THAT ON OB/OT/20L6, UPON THE AFORESAID CONVICTION BY TRIAL THE HONORABLE
CONVISER,DANIEL THEN A .JUDGE OF THIS COURT, SENTENCED THE DEFENDANT
AS A SECOND VIOLENT FELONY OFFENDER TO
ASSAULT 2Nd DEGREE         PL ]-20.05 03      DF
IMPRISONMENT =   5 YEAR(S)
POST-RELEASE PAROLE SUPERVISION               = 5   YEAR(S)

PETTT LARCENY          PL 1-55.25     OO AM
IMPRISONMENT       =     l- YEAR(S)

CVAF = #25 (JUDGMENT ORDERED)
DNA = $sO (JUDGMENT ORDERED)
SURCHARGE = $3OO (.TUPCI'ISWT ORDERED)




IN WITNESS WHEREOF, I HAVE HEREUNTO SET MY HAND AND AFFIXED                           MY
oFFrcrAL SEAL ON THIS DATE r0/rL/201-7.

                                                                 4Aaa
